UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 LAVELLE EVERT COPELAND, et al.,

                        Plaintiffs,

                        v.                         Case No. 16-cv-00036 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                        Defendants.

                                      OPINION AND ORDER

       Cousins Lavelle Copeland and Darion Miller seek damages under 18 U.S.C. § 1983

resulting from an allegedly unconstitutional search of their Washington, D.C. home by officers

of the Metropolitan Police Department (“MPD”). In addition to an MPD sergeant and an officer

involved in the search, they have sued the District of Columbia itself, its mayor, an MPD watch

commander, and twelve unknown “John Doe” officers. Defendants have filed a partial motion

to dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). They

request dismissal of all claims against Mayor Muriel Bowser and Watch Commander Willie

Dandridge on the ground that the Complaint fails to offer any facts personally linking them to the

search. They seek dismissal of Plaintiffs’ Monell claim against the District because the

Complaint fails to plead sufficient facts to support a finding of municipal liability. And they

seek dismissal of Plaintiffs’ Fifth Amendment claims against Sergeant Kevin Harding and

Officer Daniel Flinn on the ground that they are duplicative of Plaintiffs’ Fourth Amendment

claims. As explained briefly below, the Court will grant the motion.

       I.      Background

       Copeland and Miller allege that around midnight on June 2, 2015, a team of armed

“tactical police” officers arrived at their home in Southeast Washington, detained them in
handcuffs for two hours in view of their neighbors, and proceeded to search their home without a

warrant. After an initial search proved fruitless, according to Plaintiffs, the police informed them

that they were looking for a shotgun and then used false pretenses to procure their consent for a

second search of the home. The subsequent search revealed an unused shotgun located in an

upstairs bedroom, which Plaintiffs contend was legally purchased in Maryland. Plaintiffs filed

suit in the D.C. Superior Court under 18 U.S.C. § 1983, alleging violations of the Fourth and

Fifth Amendments to the U.S. Constitution. Defendants timely removed the case to this Court

and have filed the present motion to dismiss.

       II.     Discussion

               A.      Claims Against Mayor Bowser and Commander Dandridge

       The Complaint names Mayor Bowser and Commander Dandridge as defendants in their

personal capacities. The only allegation in the Complaint against Mayor Bowser, however, is

that she is the “head” of the District government. Pls.’ Compl. ¶ 11. The only allegation against

Commander Dandridge is that he “has in his possession the full names and badge numbers” of

the twelve John Doe officers. Id. Neither allegation suggests any personal involvement in the

relevant events, let alone wrongdoing, by either defendant. Nor can either defendant be held

vicariously liable under § 1983 for the actions of their subordinates. Ashcroft v. Iqbal, 556 U.S.
662, 677 (2009). As a result, the Court will dismiss all claims against Mayor Bowser and

Commander Dandridge.

               B.      Municipal Liability Against the District of Columbia

       Plaintiffs seek to hold the District of Columbia liable for the actions of the officers who

conducted the search based on the alleged existence of a “policy and practice” of conducting

improper warrantless searches and the MPD’s failure to train and supervise its officers. See

Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (holding that a
                                                     2
municipality may be sued under § 1983 “when execution of [its] policy or custom . . . inflicts the

injury” alleged). Yet the Complaint fails to identify any specific policy, practice, or lack of

training that resulted in Plaintiffs’ alleged injuries. To the contrary, Plaintiffs concede that the

MPD has “an established pattern, policy, and practice of training its officers not to engage in

highly intrusive, dangerous, and demeaning warrantless searches.” Compl ¶ 18 (emphasis

added). Plaintiffs’ conclusory (and inconsistent) allegations fall far short of the requirements for

pleading municipal liability under § 1983. See Oklahoma City v. Tuttle, 471 U.S. 808, 823

(1985) (noting that municipal-liability claims require specific factual connections between

constitutional harms and the policies that allegedly give rise to them, because otherwise virtually

any allegation of harm inflicted by a municipal official would satisfy Monell). The Court will

therefore grant the motion to dismiss Plaintiffs’ claims against the District.

               C.      Fifth Amendment Claims Against Sergeant Harding and Officer Flinn

       Plaintiffs claim that the search of their home and their attendant treatment violated both

the Fourth and Fifth Amendments. Yet the constitutionality of searches like the one alleged in

the Complaint is properly analyzed under the Fourth Amendment, not the Fifth. See Elkins v.

Dist. of Columbia, 690 F.3d 554, 562 (D.C. Cir. 2012) (“‘Where a particular Amendment

provides an explicit textual source of constitutional protection against a particular sort of

governmental behavior, that Amendment, not the more generalized notion of [Fifth Amendment]

substantive due process, must be the guide for analyzing these claims.’”) (internal quotations

omitted) (quoting Albright v. Oliver, 510 U.S. 266, 273 (1994)). As a result, Defendants are

correct that Plaintiffs’ Fifth Amendment claim against Sergeant Harding and Officer Flinn is

duplicative. The Court will accordingly grant the motion to dismiss this claim against both

defendants.



                                                      3
               D.      Leave to Amend

        In their opposition to Defendants’ motion to dismiss, Plaintiffs request leave to amend

their Complaint to remedy any pleading deficiencies. As Defendants observe, however,

Plaintiffs have failed to include a copy of their proposed amended complaint as required by

Local Civil Rule 7(i). The Court will therefore deny the request for leave to amend. While most

if not all of the deficiencies would appear incurable based on the underlying facts alleged in

current Complaint, the Court will nonetheless dismiss the claims discussed above without

prejudice and would consider a properly filed motion for leave to amend.

        For the foregoing reasons, it is hereby

        ORDERED that [4] Defendants’ Partial Motion to Dismiss be GRANTED.

        SO ORDERED.




                                                             CHRISTOPHER R. COOPER
                                                             United States District Judge

Date:    May 13, 2016




                                                     4